The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 09-15-2022; claims 1, 4, 7-8, 11, 14-15, 18, and 21 are amended, claims 2-3, 9-10, and 16-17 are cancelled; claim(s) 1, 4-8, 11-15, and 18-21 are pending. This application was filed 07-08-2020.

USC § 101 Analysis
Claim(s) 1, 8, 15, and dependent claim(s) 4-7, 11-14, and 18-21, are directed to a technical solution to a technical problem associated with solving scarcity problems of data-hungry supervised learning algorithms in an environment in which unlabeled data is abundant but manual labeling of a large number of examples in a problem space is expensive, by eliciting active learning of examples from an initial learner, requiring the learner, an unsupervised algorithm, to choose examples, hence facilitating a reduction of the problem space, the learner choosing the examples by employing a threshold associated with confidence levels or thresholds and anomaly scoring associated to measures quantifying certainty in whether or not data is anomalous, and conditioning any training, including re-training on said confidence provided by said learner.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-7, 8, 13-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rau (US 10,392,022) in view of Schierz (US 11,386,075).
Regarding claim(s) 1, 8, 15, Rau discloses: A method comprising, A non-transitory computer readable storage medium having stored thereon program code executable by a computer system, the program code causing the computer system to execute a method comprising, A computer system comprising: a processor; [4:64-65, 6:4-25: a processor, and memory that stores instructions to perform operations comprising] and a non-transitory computer readable medium having stored thereon program code that, when executed, causes the processor to (i.e., to perform operations comprising) [4:64-65, 6:4-25: a processor, and memory that stores instructions to perform operations comprising]: 
training, by a computer system, an unsupervised anomaly detection classifier using an unlabeled training data set comprising a plurality of data instances, the training resulting in a trained version of the unsupervised anomaly detection classifier (i.e., unsupervised learning to produce anomaly score); [Employing an isolation forest, an unsupervised machine learning classification technique to train data based on generated risk scores, as depicted in 9:1-10:67]

classifying, by the computer system, the unlabeled training data set via the trained version of the unsupervised anomaly detection classifier, the classifying generating anomaly scores for the plurality of data instances (i.e., employing unsupervised learning, a machine learning technique that operates on unlabeled data, employing unsupervised classification techniques including decision trees, random forests, support vector machines, etcetera); [Employing an isolation forest, an unsupervised machine learning classification technique to train data based on generated risk scores, as depicted in 9:1-10:67, employing unsupervised classifiers]

constructing, by the computer system, a labeled training data set obtained from the trained version of the unsupervised anomaly detection classifier that includes a first subset of data instances from the unlabeled training data set whose anomaly scores are below a first threshold and a second subset of data instances from the unlabeled training data set whose anomaly scores are above a second threshold, the constructing comprising, for each data instance in the unlabeled set [Employing an isolation forest, an unsupervised machine learning classification technique to train data based on generated risk scores, as depicted in 9:1-10:67, employing unsupervised classifiers, employing anomaly risk scores as depicted in 14:1-49]: 

Regarding [c]-[g], Rau discloses adding a label that encompasses a label showing that classified data is normal or abnormal or anomalous; [Employing an isolation forest, an unsupervised machine learning classification technique to train data based on generated risk scores, as depicted in 9:1-10:67, employing unsupervised classifiers, employing anomaly risk scores as depicted in 14:1-49]
Rau does not explicitly disclose, as disclosed by Schierz:
upon determining that the anomaly score for the data instance is below the first threshold, adding the data instance as a new data instance to the labeled training data set with a class label indicating that the new data instance is normal (i.e., employing an added data feature); [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples]

upon determining that the anomaly score for the data instance is above the second threshold, adding the data instance as a new data instance to the labeled training data set with a class label indicating that the new data instance is anomalous; [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples]

training, by the computer system, a supervised anomaly detection classifier using the labeled training data set obtained from the trained version of the unsupervised anomaly detection classifier, the training resulting in a trained version of the supervised anomaly detection classifier; [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples, and “training data samples for training the supervised machine learning model”, employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]


receiving an unlabeled query data set comprising another plurality of data  instances (i.e., obtaining training data samples); [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples, and based on “obtain[ing] data samples”, “training a … machine learning model using the updated data samples”, employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]

classifying the unlabeled query data set via the trained version of the supervised anomaly detection classifier; [Employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rau to include mechanism(s) [c]-[g] as taught by Schierz. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate numeric class labels that may be employed to improve the accuracy of categorical variable prediction corresponding to classification. [4:34-60, 38:55-65, claim 5, FIGs 11-12]

Regarding claim(s) 6, 13, 20, Rau-Schierz as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Schierz discloses [a]: wherein constructing the labeled training data set comprises, for each data instance in the first and second subsets, adding the data instance's anomaly score as an additional feature of the data instance. [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples, and “training data samples for training the supervised machine learning model”, employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rau to include mechanism(s) [c]-[g] as taught by Schierz. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate numeric class labels that may be employed to improve the accuracy of categorical variable prediction corresponding to classification. [4:34-60, 38:55-65, claim 5, FIGs 11-12]
Regarding claim(s) 7, 14, 21, Rau-Schierz as a combination discloses: The method of claim 6, The non-transitory computer readable storage medium of claim 13, The computer system of claim 20. Rau-Schierz discloses: wherein the method further comprises, prior to classifying the unlabeled query data set via the trained version of the supervised anomaly detection classifier: 
classifying the unlabeled query data set via the trained version of the unsupervised anomaly detection classifier, the classifying resulting in anomaly scores for said another plurality of data instances (i.e., classifying the data based on anomaly scores); [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples, and based on “obtain[ing] data samples”, “training a … machine learning model using the updated data samples”, employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]



for each data instance in the unlabeled query data set, adding the data instance's anomaly score as an additional feature to the data instance; [4:34-60, claim 5, FIGs 11-12: for each data sample generated by an unsupervised anomaly detection system, adding a new feature having a value based on an anomaly score determined for the data sample, thereby generating updated data samples, and based on “obtain[ing] data samples”, “training a … machine learning model using the updated data samples”, employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65]and
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rau to include mechanism(s) [a]-[b] as taught by Schierz. One of ordinary skill would have been so motivated to include said mechanism(s) to incorporate numeric class labels that may be employed to improve the accuracy of categorical variable prediction corresponding to classification. [4:34-60, 38:55-65, claim 5, FIGs 11-12]







Claim(s) 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Schierz and further in view of He (US 10,436,720).
Regarding claim(s) 4, 11, 18, Rau-Schierz as a combination discloses: The method of claim 1, The non-transitory computer readable storage medium of claim 8, The computer system of claim 15. Schierz discloses the use of a confidence metric in determining a confidence level attributed to a prediction as represented by an anomaly score; 45:5-24, 49:45-48 and updating a machine learning model based on these scores, adding a data label associated with an anomaly score; [10:13-41; 4:34-60, claim 5, FIGs 11-12, , employing a predictive model such as a supervised model that is trained based on added labels based on anomaly scores, to predict the value of a categorical output variable, or in other predict a classification, based on values of the data set’s features, as depicted in 38:55-65].The aforementioned combination does not explicitly disclose, as disclosed by He: wherein the method further comprises, subsequently to training the supervised anomaly detection classifier: 
classifying the unlabeled training data set via the trained version of the supervised anomaly detection classifier, the classifying generating a predicted classification and a confidence level for each data instance in the plurality of data instances (i.e., employing a confidence level); [11:1-12:67: employing confidence threshold in defect detection mechanisms, as depicted in 13:51-67, and 20-65:21:5, and summarized in claims 1-9]

 updating the labeled training data set based on the generated confidence levels; [11:1-12:67: employing confidence threshold in defect detection mechanisms, as depicted in 13:51-67, and 20-65:21:5, and summarized in claims 1-9] and

 re-training the trained version of the supervised anomaly detection classifier using the updated labeled training data set; [11:1-12:67: employing confidence threshold in defect detection mechanisms, as depicted in 13:51-67, and 20-65:21:5, and retraining, as summarized in claims 1-9]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rau to include mechanism(s) [a]-[c] as taught by He. One of ordinary skill would have been so motivated to include said mechanism(s) to optimally incorporate accuracy measures in determining whether or not to restrain a classification model. [11:1-12:67: employing confidence threshold in defect detection mechanisms, as depicted in 13:51-67, and 20-65:21:5, and summarized in claims 1-9]

Regarding claim(s) 5, 12, 19, Rau-Schierz-He as a combination discloses: The method of claim 4, The non-transitory computer readable storage medium of claim 11, The computer system of claim 18. He discloses [a]: further comprising repeating the classifying, the updating, and the re-training recited in claim 4 until a predefined criterion is met or a predefined iteration limit is reached (i.e., training until a predefined confidence threshold is reached). [10:1-67, Claim 2] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Rau to include mechanism(s) [a] as taught by He. One of ordinary skill would have been so motivated to include said mechanism(s) to optimally incorporate accuracy measures in determining whether or not to restrain a classification model. [11:1-12:67: employing confidence threshold in defect detection mechanisms, as depicted in 13:51-67, and 20-65:21:5, and summarized in claims 1-9]

Response to Arguments
Applicant’s contentions, filed September 15, 2022, with respect to the rejection of claims 1, 4-8, 11-15, and 18-21 under 35 U.S.C. § 103, pages 9-10, have been fully considered in view of Applicant amendments to the claims. As agreed during interview with Applicant representative on September 13, and summarized on said pages, the Applicant’s amendments overcome the previously rendered rejections. 
Pursuant to said amendments and consequent change in grounds of rejections, new grounds of rejections are rendered based on new references Rau in view of Schierz, Applicant contentions are rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    747
    1069
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682